

Exhibit 10.2


FORWARD PURCHASE AGREEMENT


This Forward Purchase Agreement (this “Agreement”) is entered into as of July
26, 2020, by and between Black Knight, Inc., a Delaware corporation (“Black
Knight”), and Cannae Holdings, LLC a Delaware limited liability company (the
“Purchaser”).


WHEREAS, Black Knight has entered into that certain Equity Purchase Agreement,
dated as of July 26, 2020, by and among Black Knight, GTCR Fund XI/C LP, a
Delaware limited partnership, GTCR/OB Blocker Corp., a Delaware corporation,
GTCR/OB Splitter LP, a Delaware limited partnership, OB Holdings I, LLC, a
Delaware limited liability company, and OB Acquisition, LLC, a Delaware limited
liability company (the “Purchase Agreement”);


WHEREAS, Black Knight will form prior to the consummation of the transactions
contemplated by the Purchase Agreement (collectively, the “Transaction”) a new
subsidiary for purposes of effectuating the Transaction (“NewCo”);


WHEREAS, the parties wish to enter into this Agreement, pursuant to which
immediately prior to the closing of the Transaction (the “Closing”), Black
Knight shall cause NewCo to issue, and the Purchaser shall acquire, on a private
placement basis, equity interests in NewCo, which shall be the same form of
equity interests of NewCo, and shall be issued at the same price per interest,
as are acquired by and issued to Black Knight and THL (as defined below) (the
“Forward Purchase Securities”) on the terms and conditions set forth herein for
purposes of effectuating the consummation of the Transaction; and


WHEREAS, Black Knight has entered into or intends to concurrently with entering
into this Agreement enter into an agreement in the form of, and on the same
terms and conditions as, this Agreement (the “THL Forward Purchase Agreement”)
with Thomas H. Lee Equity Fund VIII, L.P, Thomas H. Lee Parallel Fund VIII,
L.P., THL Executive Fund VIII, L.P., THL Fund VIII Coinvestment Partners, L.P.
(collectively, “THL”, and together with the Purchaser, the “Forward Contract
Parties”) for the purchase by THL of the same class of equity interests in NewCo
as represented by the Forward Purchase Securities for an aggregate purchase
price equal to $290,000,000.00 (all equity interests to be purchased by the
Forward Contract Parties pursuant to such agreements, collectively, the “Total
Forward Purchase Securities”).


NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


1.Sale and Purchase.


a.Forward Purchase Securities.


i.Black Knight shall cause NewCo to issue to the Purchaser, and the Purchaser
shall acquire, directly or indirectly, from NewCo, the Forward



--------------------------------------------------------------------------------



Purchase Securities for an aggregate purchase price of $290,000,000.00 or such
other amount as is mutually agreed upon in writing by Black Knight, the
Purchaser and THL (the “FPS Purchase Price”).


ii.The closing of the sale of the Forward Purchase Securities (the “FPS
Closing”) shall be held on the same date and immediately prior to the Closing
(such date being referred to as the “Closing Date”). At the FPS Closing, Black
Knight will cause NewCo to issue to the Purchaser the Forward Purchase
Securities, each registered in the name of the Purchaser, against (and
concurrently with) the payment of the FPS Purchase Price. Subject to the
satisfaction of the conditions set forth herein (including each of the
conditions specified in Section 5 below), at the FPS Closing, the Purchaser
shall deliver (or caused to be delivered) the FPS Purchase Price in cash via
wire transfer to an account designated by NewCo (the “Funding Account”), solely
for the purpose of funding, and to the extent necessary to fund, a portion of
the purchase price payable by Black Knight at the Closing pursuant to the
Purchase Agreement and related fees and expenses at the Closing. Black Knight
will provide the Purchaser with at least ten (10) Business Days prior written
notice of the Contemplated Closing Date and will provide written notice to the
Purchaser no later than five (5) Business Days prior to the Contemplated Closing
Date (the “Funding Notice”) setting forth the wire instructions for purposes of
funding the FPS Purchase Price to the Funding Account. For purposes of this
Agreement, the term “Business Day” shall have the meaning ascribed to such term
in the Purchase Agreement. For purposes of this Agreement, the term
“Contemplated Closing Date” shall mean the date on which Black Knight expects to
consummate the Transaction. In the event that the Transaction is not consummated
within ten (10) Business Days of the Contemplated Closing Date, Black Knight
will return the full amount of the FPS Purchase Price, together with the
interest accrued thereon (net of any applicable withholding taxes), at the
earliest reasonably practicable time (and, in any event, within ten (10)
Business Days after the Contemplated Closing Date).


b.Investor Rights. Prior to the FPS Closing, Black Knight, the Purchaser and THL
shall negotiate in good faith, finalize and enter into a definitive
securityholders’ agreement consistent with the terms set forth in that certain
letter agreement, dated as of the date hereof, by and among Black Knight, the
Purchaser and THL (the “Letter Agreement”) and otherwise on terms reasonably
acceptable to Black Knight, the Purchaser and THL (the “Securityholders’
Agreement”).


2.Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to Black Knight as follows, as of the date hereof:


a.Organization and Power. The Purchaser is duly organized, validly existing, and
in good standing under the laws of the jurisdiction of incorporation or



--------------------------------------------------------------------------------



organization and has all requisite power and authority to carry on its business
as presently conducted and as proposed to be conducted.


b.Authorization. The Purchaser has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by the Purchaser, will
constitute the valid and legally binding obligation of the Purchaser,
enforceable in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
any other laws of general application affecting enforcement of creditors’ rights
generally or (b) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.


c.Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement other than those filings
contemplated by the Purchase Agreement.


d.Compliance with Other Instruments. The execution, delivery and performance by
the Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated by this Agreement will not result in any violation or
default (i) of any provisions of its organizational documents, (ii) of any
instrument, judgment, order, writ or decree to which it is a party or by which
it is bound, (iii) under any note, indenture or mortgage to which it is a party
or by which it is bound, (iv) under any lease, agreement, contract or purchase
order to which it is a party or by which it is bound or (v) of any provision of
federal or state statute, rule or regulation applicable to the Purchaser, in
each case (other than clause (i)), which would have a material adverse effect on
the Purchaser or its ability to consummate the transactions contemplated by this
Agreement.


e.Purchase Entirely for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to Black Knight, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Forward Purchase Securities to be acquired by the Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof. For purposes of
this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or any government or any department or agency
thereof.


f.Disclosure of Information. The Purchaser has had an opportunity to discuss
NewCo’s proposed business, management, financial affairs and the terms and
conditions of the offering of the Forward Purchase Securities.


g.Restricted Securities. The Purchaser understands that the offer and sale of
the Forward Purchase Securities to the Purchaser has not been, and will not be,



--------------------------------------------------------------------------------



registered under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Purchaser’s representations as expressed herein. The Purchaser understands that
the Forward Purchase Securities are “restricted securities” under applicable
U.S. federal and state securities laws and that, pursuant to these laws, the
Purchaser must hold the Forward Purchase Securities indefinitely unless they are
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.


h.No Public Market. The Purchaser understands that no public market now exists
for the Forward Purchase Securities, and that Black Knight has made no
assurances that a public market will ever exist for the Forward Purchase
Securities.


i.High Degree of Risk. The Purchaser understands that its agreement to purchase
the Forward Purchase Securities involves a high degree of risk which could cause
the Purchaser to lose all or part of its investment.


j.Accredited Investor. The Purchaser is an “accredited investor” as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.


k.Non-Public Information. The Purchaser acknowledges its obligations under
applicable securities laws with respect to the treatment of material non-public
information relating to Black Knight.


l.Adequacy of Financing. The Purchaser has access to sufficient funds to satisfy
its obligations under this Agreement.


m.No Other Representations and Warranties; Non-Reliance. Except for the specific
representations and warranties contained in this Section 2, in any certificate
or agreement delivered pursuant hereto, and in the Letter Agreement, none of the
Purchaser nor any person acting on behalf of the Purchaser nor any of the
Purchaser’s affiliates (the “Purchaser Parties”) has made, makes or shall be
deemed to make any other express or implied representation or warranty with
respect to the Purchaser and this offering, and the Purchaser Parties disclaim
any such representation or warranty. Except for the specific representations and
warranties expressly made by Black Knight in Section 3 of this Agreement, in any
certificate or agreement delivered pursuant hereto, and in the Letter Agreement,
the Purchaser Parties specifically disclaim that they are relying upon any other
representations or warranties that may have been made by Black Knight, any
person on behalf of Black Knight or any of Black Knight’s affiliates
(collectively, the “Company Parties”).


3.Representations and Warranties of Black Knight. Black Knight represents and
warrants to the Purchaser as follows:



--------------------------------------------------------------------------------



a.Incorporation and Corporate Power. Black Knight is duly incorporated and
validly existing and in good standing as a corporation under the laws of the
state of Delaware and has all requisite corporate power and authority to carry
on its business as presently conducted and as proposed to be conducted.


b.Authorization. All corporate action required to be taken by Black Knight in
order to authorize Black Knight to enter into this Agreement, and to cause NewCo
to issue the Forward Purchase Securities at the FPS Closing has been taken or
will be taken prior to the FPS Closing, as applicable. All action on the part of
Black Knight necessary for the execution and delivery of this Agreement, the
performance of all obligations of Black Knight under this Agreement to be
performed as of the FPS Closing, and the issuance and delivery of the Forward
Purchase Securities has been taken or will be taken prior to the FPS Closing.
This Agreement, when executed and delivered by Black Knight, shall constitute
the valid and legally binding obligation of Black Knight, enforceable against
Black Knight in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, or (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.


c.Valid Issuance of Securities.


i.The Forward Purchase Securities, when issued, sold and delivered in accordance
with the terms and for the consideration set forth in this Agreement, will be
validly issued, fully paid and nonassessable and free of all preemptive or
similar rights, taxes, liens, encumbrances and charges with respect to the issue
thereof and restrictions on transfer other than restrictions on transfer
specified under this Agreement, the securityholders’ agreement contemplated by
Section 1(b), applicable state and federal securities laws and liens or
encumbrances created by or imposed by the Purchaser. Assuming the accuracy of
the representations of the Purchaser in this Agreement, the Forward Purchase
Securities will be issued in compliance with all applicable federal and state
securities laws.


ii.No “bad actor” disqualifying event described in Rule 506(d)(1)(i)-(viii) of
the Securities Act (a “Disqualification Event”) will be applicable to NewCo or,
to Black Knight’s knowledge, any Company Covered Person (as defined below),
except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or (d)(3),
is applicable. “Company Covered Person” means, with respect to NewCo as an
“issuer” for purposes of Rule 506 promulgated under the Securities Act, any
Person listed in the first paragraph of Rule 506(d)(1).





--------------------------------------------------------------------------------



iii.At all times prior to the consummation of the transactions contemplated by
this Agreement, Black Knight will be the sole owner of the equity interests of
NewCo.


d.Governmental Consents and Filings. Assuming the accuracy of the
representations and warranties made by the Purchaser in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of Black Knight in connection
with the consummation of the transactions contemplated by this Agreement, except
for filings (i) pursuant to Regulation D of the Securities Act, and applicable
state securities laws, and (ii) contemplated by the Purchase Agreement.


e.Compliance with Other Instruments. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
the Black Knight’s or NewCo’s governing documents, as applicable, (ii) of any
instrument, judgment, order, writ or decree to which Black Knight or NewCo is a
party or by which Black Knight or NewCo is bound, (iii) under any note,
indenture or mortgage to which Black Knight or NewCo is a party or by which
Black Knight or NewCo is bound, (iv) under any lease, agreement, contract or
purchase order to which Black Knight or NewCo is a party or by which Black
Knight or NewCo is bound or (v) of any provision of federal or state statute,
rule or regulation applicable to Black Knight or NewCo, in each case (other than
clause (i)) which would have a material adverse effect on Black Knight or NewCo
or their ability to consummate the transactions contemplated by this Agreement.


f.No General Solicitation. Neither Black Knight, nor any of its officers,
directors, employees, agents or shareholders has either directly or indirectly,
including, through a broker or finder (i) engaged in any general solicitation,
or (ii) published any advertisement in connection with the offer and sale of the
Forward Purchase Securities.


g.Issuance Totals. Prior to or concurrently with the execution and delivery of
this Agreement Black Knight has entered or is entering into the THL Forward
Purchase Agreement.


h.Operations. As of the Closing NewCo will not have conducted any operations
other than organizational activities and activities related to the Transaction.


i.No Other Representations and Warranties; Non-Reliance. Except for the specific
representations and warranties contained in this Section 3, in any certificate
or agreement delivered pursuant hereto, and in the Letter Agreement, none of the
Company Parties has made, makes or shall be deemed to make any other express or
implied representation or warranty with respect to Black Knight, this offering,
or the Transaction, and the Company Parties disclaim any such representation or
warranty. Except for the specific representations and warranties expressly made



--------------------------------------------------------------------------------



by the Purchaser in Section 2 of this Agreement, in any certificate or agreement
delivered pursuant hereto, and in the Letter Agreement, the Company Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Purchaser Parties.


4.[Reserved.]


5.FPS Closing Conditions.


a.The obligation of the Purchaser to purchase the Forward Purchase Securities at
the FPS Closing under this Agreement shall be subject to the fulfillment, at or
prior to the FPS Closing, of each of the following conditions, any of which, to
the extent permitted by applicable laws, may be waived in writing by the
Purchaser:


i.The Purchase Agreement shall be duly executed and delivered by the parties
thereto, all conditions precedent to the obligations of the parties to the
Purchase Agreement to consummate the Transaction set forth in the Purchase
Agreement (without any waiver of any such condition except waivers to which the
Purchaser consents in writing) shall be satisfied and the Transaction shall be
consummated substantially concurrent with, and immediately following, the
purchase of the Forward Purchase Securities;
ii.The representations and warranties of Black Knight set forth in Section 3 of
this Agreement shall have been true and correct as of the date hereof and shall
be true and correct as of the FPS Closing, as applicable, with the same effect
as though such representations and warranties had been made on and as of such
date (other than any such representation or warranty that is made by its terms
as of a specified date, which shall be true and correct as of such specified
date), except where the failure to be so true and correct would not have a
material adverse effect on Black Knight or NewCo or their ability to consummate
the transactions contemplated by this Agreement;
iii.Black Knight shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement or the Letter Agreement to be performed, satisfied or complied with by
Black Knight at or prior to the FPS Closing;
iv.No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchaser of the Forward Purchase Securities;
v.THL shall have performed, satisfied and complied in all respects with its
obligations under the THL Forward Purchase Agreement and shall have consummated
the transactions contemplated thereby concurrently with the purchase of the
Forward Purchase Securities pursuant to this Agreement;



--------------------------------------------------------------------------------



vi.There shall be no material amendment (including any increase to the purchase
price or any component thereof set forth in the Purchase Agreement) or material
modification of the Purchase Agreement (as the same exists on the date hereof
and provided to the Purchaser), unless the Purchaser has consented in writing to
such amendment or modification; and
vii. The Securityholders’ Agreement shall be duly executed and delivered by
Black Knight and THL.


b.The obligation of Black Knight to cause NewCo to sell the Forward Purchase
Securities at the FPS Closing under this Agreement shall be subject to the
fulfillment, at or prior to the FPS Closing of each of the following conditions,
any of which, to the extent permitted by applicable laws, may be waived in
writing by Black Knight:


i.The Transaction shall be consummated substantially concurrent with, and
immediately following, the purchase of Forward Purchase Securities;
ii.The representations and warranties of the Purchaser set forth in Section 2 of
this Agreement shall have been true and correct as of the date hereof and shall
be true and correct as of the FPS Closing, as applicable, with the same effect
as though such representations and warranties had been made on and as of such
date (other than any such representation or warranty that is made by its terms
as of a specified date, which shall be true and correct as of such specified
date), except where the failure to be so true and correct would not have a
material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement;
iii.The Purchaser shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement or the Letter Agreement to be performed, satisfied or complied with by
the Purchaser at or prior to the FPS Closing; and
iv.No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchaser of the Forward Purchase Securities.
6.Termination. This Agreement shall automatically and immediately terminate in
full:


a.upon the mutual written consent of Black Knight and the Purchaser;


b.upon the termination of the Purchase Agreement in accordance with its terms;


c.upon the funding by the Purchaser of the FPS Purchase Price in full; or


d.upon the Outside Date under the Purchase Agreement.



--------------------------------------------------------------------------------



In the event of any termination of this Agreement pursuant to this Section 6,
the FPS Purchase Price (and interest thereon, if any), if previously paid, and
all Purchaser’s funds paid in connection herewith shall be promptly returned to
the Purchaser, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the Purchaser or
Black Knight and their respective directors, officers, employees, partners,
managers, members, or stockholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 6 shall
relieve either party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement. Notwithstanding anything in
this Agreement to the contrary or otherwise, in no event shall the aggregate
liability of the Purchaser under this Agreement or otherwise in respect of the
Transaction exceed the FPS Purchase Price.


7.No Recourse. This Agreement relates to the obligations of the Purchaser to
provide financing to NewCo as set forth above, and is not a guaranty of
collection or the performance of any other obligations of NewCo or any other
Person. Creditors of Black Knight, NewCo or of their respective affiliates shall
have no right to enforce this Agreement or to cause Black Knight to enforce this
Agreement. Notwithstanding anything that may be expressed or implied in this
Agreement, by its acceptance hereof, Black Knight acknowledges and agrees for
itself and its affiliates from time to time (including NewCo and its
subsidiaries) that (a) no recourse hereunder or under any documents or
instruments delivered in connection herewith may be had against any officer,
director, manager, agent or employee of the Purchaser, any direct or indirect
holder of any equity interests or securities of the Purchaser (whether such
holder is a limited or general partner, member, stockholder or otherwise), any
affiliate of the Purchaser or any direct or indirect affiliate, director,
officer, employee, partner, member, controlling person or representative of any
of the foregoing Persons (any such Person, a “Related Person”), whether by the
enforcement of any judgment or assessment, or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other applicable law and
(b) no personal liability whatsoever shall attach to, be imposed on or otherwise
be incurred by Related Persons under this Agreement or any documents or
instruments delivered in connection herewith for any claim based on, in respect
of or by reason of such obligations or by their creation


8.General Provisions.


a.Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile (if any) during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next Business Day, (c) five (5) Business Days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) Business Day after deposit with a nationally
recognized overnight courier, freight prepaid, specifying next Business Day
delivery, with written verification of receipt. All communications sent to Black
Knight shall be sent to:





--------------------------------------------------------------------------------



Black Knight, Inc.
601 Riverside Avenue
Jacksonville, Florida 32204
Attn: Michael L. Gravelle, General Counsel and Corporate Secretary
email: MGravelle@fnf.com


with a copy to Black Knight’s counsel at:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attn: Michael J. Aiello; Sachin Kohli
email: michael.aiello@weil.com; sachin.kohli@weil.com
fax: (212) 310-8007


All communications to the Purchaser shall be sent to the Purchaser’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 8(a).


b.No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless Black Knight
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees or representatives is
responsible. Black Knight agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
Black Knight or any of its officers, employees or representatives is
responsible.


c.Survival of Representations and Warranties. None of the representations and
warranties contained herein shall survive the FPS Closing.


d.Entire Agreement. This Agreement, together with any documents, instruments and
writings that are delivered pursuant hereto or referenced herein (including the
Letter Agreement), constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.


e.Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights,



--------------------------------------------------------------------------------



remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. Notwithstanding the foregoing,
the parties hereto acknowledge and agree that a Related Person may rely upon and
enforce the provisions of Section 7 as they relate to such Related Person.


f.Assignments. Except as otherwise specifically provided herein, no party hereto
may assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other parties except that
the Purchaser may assign its rights, interests, or obligations hereunder to any
of its affiliates, affiliated or designated funds, successor trusts/trustees or
fiduciaries, or investment entities which the Purchaser controls, is controlled
by or is under common control with the Purchaser or which is advised by a common
investment adviser or manager or any other entity with which the Purchaser or
any of its affiliates has an investment advisory arrangement; provided, however,
that any such assignment shall not relieve the Purchaser of its obligations
under this Agreement.


g.Counterparts. This Agreement may be executed in two or more counterparts, each
of which will be deemed an original but all of which together will constitute
one and the same instrument.


h.Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.


i.Governing Law. This Agreement, the entire relationship of the parties hereto,
and any dispute between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of Delaware, without giving effect
to its choice of laws principles.


j.Jurisdiction. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of (i) the Court of Chancery of the State of Delaware and (ii) the
United States District Court located in the State of Delaware for the purposes
of any Claim, suit, action or other proceeding arising out of or relating to
this letter or the transactions contemplated by this letter. Each of the parties
hereto irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated by this letter in (I) the Court of
Chancery of the State of Delaware or (II) the United States District Court
located in the State of Delaware and waives any claim that such suit or
proceeding has been brought in an inconvenient forum. Each of the parties hereto
agrees that a final and unappealable judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment in any
jurisdiction within or outside the United States or in any other manner provided
in law or in equity.





--------------------------------------------------------------------------------



k.Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.


l.Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except with the prior written consent of Black Knight and
the Purchaser.


m.Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a governmental authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
governmental authority, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.


n.Expenses. Each of Black Knight and the Purchaser will bear its own costs and
expenses incurred in connection with the preparation, execution and performance
of this Agreement and the consummation of the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants; provided, that in the event the Transaction is
consummated, NewCo will bear all such costs and expenses incurred by the
Purchaser, Black Knight and THL.


o.Construction. The parties hereto have participated jointly in the negotiation
and drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties hereto and no presumption or burden of proof will arise favoring or
disfavoring any party hereto because of the authorship of any provision of this
Agreement. Any reference to any federal, state, local, or foreign law will be
deemed also to refer to law as amended and all rules and regulations promulgated
thereunder, unless the context requires otherwise. The words “include,”
“includes,” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact



--------------------------------------------------------------------------------



that such party hereto is in breach of the first representation, warranty, or
covenant.


p.Waiver. No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.


q.Confidentiality. Except as may be required by law, regulation or applicable
stock exchange listing requirements, the parties hereto shall keep confidential
and shall not publicly disclose the existence or terms of this Agreement;
provided, that nothing herein shall prohibit disclosure by a party hereto of the
existence or terms of this Agreement (i) to its affiliates, limited partners,
general partners, members, managers, directors, officers, employees, agents and
advisors, in each case, under conditions of confidentiality or (ii) in
connection with its enforcement of its rights hereunder.


r.Specific Performance. Each of the Purchaser and Black Knight agrees that
irreparable damage may occur in the event any provision of this Agreement was
not performed by the Purchaser or Black Knight, as applicable, in accordance
with the terms hereof and that Black Knight or Purchaser, as applicable, shall
be entitled to specific performance of the terms hereof, in addition to any
other remedy at law or equity; provided, that in no event will Black Knight be
entitled to both a grant of specific performance of the Purchaser’s obligation
to fund its FPS Purchase Price and to monetary damages in any action or
proceeding arising out of or relating to this Forward Purchase Agreement or the
transactions contemplated hereby.


s.THL Forward Purchase Agreement. Black Knight hereby covenants and agrees that
it shall not amend the terms of the THL Forward Purchase Agreement in any
material respect without the prior written consent of Purchaser.


[Signature Page Follows]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.




CANNAE HOLDINGS, LLC
By: /s/David W. Ducommun
Name: David W. Ducommun
Title: Managing Director, Corporate Finance





BLACK KNIGHT, INC.
By: /s/ Kirk T. Larsen ___
Name: Kirk T. Larsen
Title: Executive Vice President, Chief Financial
Officer





